Citation Nr: 1431940	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-10 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that proceeding has been associated with the claims file.

A November 2012 RO rating decision granted service connection for PTSD with major depressive disorder, and assigned initial ratings and effective dates of awards.  That decision terminated the Board's jurisdiction in the Veteran's appeal seeking service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).
 
In addition to the paper claims folder, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  Virtual VA contains VA treatment records associated with the claims folder in November 2011 and an April 2014 Appellate Brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In November 2011, the Board remanded the claim on appeal for opinion as to whether the Veteran's CAD, was secondary to her acquired psychiatric disorders "meaning proximately due to, the result of, or aggravated by a psychiatric disorder."  A VA examiner in August 2012 opined that the Veteran's CAD was not caused by PTSD.  This examiner did not address the question as to whether the Veteran's CAD has been aggravated beyond the normal progress of the disorder by service-connected PTSD with major depressive disorder.  See Allen v. Principi, 7 Vet. App. 439, 449 (1995) (holding that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).  As such, the examination report must be returned as inadequate for rating purposes.

On remand, the RO should advise the Veteran that, in November 2012, Dr. Soliman indicated having no records for treating the Veteran.  See 38 C.F.R. § 3.159(e) (VA has a duty to notify a claimant of an inability to obtain records).  As the VA examiner indicated that there was no medical literature which supported a causal relationship between CAD and PTSD, the Veteran should be advised to provide to VA with excerpts from those studies which she asserts suggests an association between PTSD and CAD.  See VA Form 9 received March 2009.




Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that, in November 2012, Dr. Soliman indicated having no records for treating her.  Also, invite the Veteran to provide to VA with excerpts from those studies which she asserts suggests an association between PTSD and CAD.

2.  Associate with the claims folder records of the Veteran's VA treatment since November 21, 2011.

3.  After receipt of any additional records, and providing adequate time for the Veteran to present additional evidence, forward the Veteran's claims folder to the August 2012 VA examiner for an addendum opinion.  The claims folder contents (paper and electronic) must be made available for review.  

Following review of the claims folder contents, the examiner should provide an addendum opinion as to whether it is at least as likely as not that the Veteran's CAD has been aggravated beyond the normal progress of the disorder by service-connected PTSD with major depressive disorder.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by evidence (lay and medical) as to the nature, severity and frequency of observable symptoms over time.

In providing this opinion, the VA examiner is requested to discuss the Veteran's allegation that recurrent panic episodes and anxiety due to PTSD has aggravated her CAD beyond the normal progress of the disorder in light of the March 2008 private opinion that the Veteran's hypervigilance, hyperstartle response, re-experiencing of traumatic events and full blown panic episodes "have debilitating effects on her cardiovascular status" and any medical studies the Veteran may submit as a result of this remand.

If the August 2012 VA examiner is not available, the claims folder should be forwarded to a similarly qualified medical doctor.  The Veteran should be scheduled for VA examination if deemed necessary by the examiner.  The examiner should be requested to provide opinion to the question posed above.

A rationale must be provided for all opinions expressed.  If the examiner is unable to provide opinion without resort to speculation, the examiner should explain why a response would be speculative.

4.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

